Citation Nr: 0515531	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  00-00 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a cervical spine 
disorder.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1967 to December 1975 (Army), and from April to 
October 1976 (Navy).  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a May 1999 rating 
decision by the Oakland, California, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  A videoconference 
hearing was held before the undersigned in November 2004.


VACATUR

A February 14, 2005 decision of the Board denied the two 
claims listed on the preceding page.  Notably, at the 
November 2004 videoconference hearing it was requested that 
the claims be held in abeyance to afford the veteran the 
opportunity to submit additional medical evidence, and the 
request was granted.  Prior to the issuance of the February 
2005 Board decision (in January 2005) the RO received 
additional pertinent evidence which was not forwarded to the 
Board until in April 2005.  Hence, the February 14, 2005 
Board decision that denied service connection for a cervical 
spine disorder (as well as the inextricably intertwined 
matter of TDIU) was based on a less than complete evidentiary 
record.

Accordingly, it is the decision of the Board that the entire 
February 14, 2005, Board decision must be, and is, VACATED.





A separate decision will be issued addressing these two 
matters as if the February 14, 2005, Board decision had not 
been issued.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


